In a proceeding, inter alia, to settle the final account of Wallace Leinheardt, guardian ad litem of the person and property of Elizabeth Mullen, Thomas Mullen, the successor conservator of Elizabeth Mullen, appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (LaFauci, J.H.O.), dated June 11, 1996, as, after a hearing, awarded the respondent Wallace Leinheardt, the guardian ad litem, the *670principal sum of $21,363.63, awarded the respondent Charles Rubano an attorney’s fee in the principal sum of $14,181.25, and awarded the respondent Gerald Linnane attorney’s fees in the principal sums of $16,085.50 payable to the law firm of Foster and Curreton and $8,514 as reimbursement for legal fees paid for services rendered by Longo and Cheng.
Ordered that the judgment is modified, on the law, by reducing the award of attorney’s fees to be paid to the respondent Gerald Linnane in the fourth decretal paragraph thereof from $16,085.50 to $7,083.50; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
We find no basis to disturb the awards made to the conservatee’s guardian ad litem and to Charles Rubano and Longo & Cheng, who performed work for the benefit of the conservatee or her estate (see, Matter of Freeman, 34 NY2d 1; Matter of Ault, 164 Misc 2d 272).
However, the award to Gerald Linnane of $16,085.50 for legal fees paid to the Alabama law firm of Foster & Curreton is not supported by the record. We note that the amount sought by the respondent Linnane as reimbursement for such fees was $7,083.50.
Accordingly, the judgment is modified by reducing the award to Gerald Linnané of attorney’s fees payable to Foster & Curreton from $16,085.50 to $7,083.50.
The appellant’s remaining contentions are without merit. Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.